Citation Nr: 0735055	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-31 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for psoriatic 
arthritis of multiple joints, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of basal cell carcinoma of the tip of 
the nose, right forehead, left-side abdomen, and back.

3.  Entitlement to service connection for a hemangioma of the 
liver secondary to steroid use required for control of the 
symptoms of the veteran's service-connected psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2007.  

The veteran seeks an increased rating for psoriatic arthritis 
of multiple joints.  The veteran was granted service 
connection for psoriatic arthritis of multiple joints and 
assigned a 20 percent rating effective August 29, 1974, by 
way of a November 1974 rating decision.  

The veteran was afforded a VA examination in February 2004.  
Some limitation of motion was noted when the cervical spine, 
knees, and certain finger joints were examined.  Similar 
findings were made on VA examination in May 2005.  The 
veteran reported joint pain and swelling in September 2005.  
She also reported joint pain in her shoulders, neck, hands, 
feet, knees and fullness in her metacarpophalangeal joints in 
December 2005.  Additionally, in April 2006, the veteran had 
restricted range of motion of her neck and left shoulder, and 
mild restriction in passive range of motion of her knee.  

Limitation of motion, whether compensable or not, is a 
significant consideration when evaluating a systemic disease 
process such as psoriatic arthritis.  This is so because 
chronic residuals of the disease, such as limitation of 
motion, are to be rated based on the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (here, the 
veteran's psoriatic arthritis has been rated as analogous to 
rheumatoid arthritis).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is nevertheless assigned for 
each major joint or group of minor joints affected by any 
limitation of motion, to be combined under Diagnostic Code 
5002.  Id.  

The knees are major joints, and multiple involvement of the 
interphalangeal, metacarpal and carpal joints, as well as the 
cervical vertebrae, are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2007).  If, for example, each knee, more than one 
interphalangeal joint, and the cervical spine are affected by 
limitation of motion, even if it is not to a compensable 
level, a 10 percent rating may be assigned to each, to be 
combined under Diagnostic Code 5002.  This raises the 
possibility of awarding a rating greater than that currently 
assigned.  

Because the 2005 VA examiner did not provide specific 
information regarding range of motion of the cervical spine 
or shoulders, and because it was not clear whether the 
veteran truly had normal range of motion of the knees, 
another examination is required.  This is especially so 
because the veteran testified in July 2007 that she had had 
increased problems with pain that had affected her joint 
motion.  Therefore, in order to apply the criteria of 
Diagnostic Code 5002 regarding chronic residuals, and to 
undertake the analysis required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (pain on use and during flare-ups must be 
equated to additional loss of motion in order to properly 
apply the rating criteria), another examination is required.

A review of the claims file also reveals that further 
evidentiary development is necessary before a decision on the 
merits of the veteran's claim for service connection for a 
hemangioma of the liver and the claim for an increased rating 
for residuals of basal cell carcinoma can be issued.  

The veteran testified that she initially received treatment 
for a hemangioma of the liver in 1997.  She said she was seen 
by Dr. Robert Gish of the West Coast Liver Transplant Clinic.  
She said Dr. Gish felt that the veteran's use of steroids and 
other medications she used for her service-connected 
psoriasis caused her hemangioma to grow larger.  It does not 
appear that any records from Dr. Gish were associated with 
the claims file.  The Board notes that treatment records from 
Desert Springs Hospital dated in June 1998 indicate that the 
veteran was scheduled to have a consultation with Dr. Robert 
Gish who was noted to direct the transplant program in San 
Francisco.  In order to properly evaluate the veteran's claim 
the records from Dr. Gish should be requested.  

With regard to the veteran's service-connected residuals of 
basal cell carcinoma, the veteran testified that she had 
recently undergone additional biopsies and excisions of basal 
cell carcinoma on her legs.  She testified that she had 
associated tissue loss on her anterior lower leg.  She 
reported pain associated with scars on her head, back, left 
abdomen, and back.  

The veteran submitted current treatment reports from I. 
Flint, M.D., which revealed basal cell carcinoma of the right 
medial distal leg in January 2006 and the right shin in April 
2006 and her left upper arm in March 2007.  The Board notes 
that a basal cell carcinoma was not identified on a biopsy of 
the veteran's left shin in April 2006.  Actinic keratosis was 
suspected.  Because the veteran has received treatment for 
basal cell carcinoma since her last VA examination in May 
2005, another examination is necessary in order to properly 
evaluate her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated her for basal cell 
carcinoma, psoriatic arthritis, or 
hemangioma of the liver.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  The RO 
should specifically request all VA 
treatment records dated after May 
2007 and any treatment reports from 
Dr. Robert Gish.  Request that the 
veteran provide Dr. Gish's contact 
information and the veteran should 
be given the opportunity to obtain 
an opinion from Dr. Gish regarding 
the relationship between her 
hemangioma of the liver and the use 
of steroids for her service-
connected psoriasis.  

2.  The veteran should be afforded a 
VA dermatology examination to assess 
the current status of her service-
connected residuals of basal cell 
carcinoma.  The claims file and a 
copy of this remand should be 
provided to the examiner prior to 
the examination.  The examiner's 
findings should be consistent with 
the regulations found at 38 C.F.R. § 
4.118 (2007).  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

3.  Schedule a joints examination 
for the veteran.  The examiner 
should identify each joint affected 
by psoriatic arthritis and provide 
complete range-of-motion studies for 
each joint or group of minor joints.  
Pain, weakness, or any other 
functional losses experienced by the 
veteran due to psoriatic arthritis 
should be noted with respect to each 
affected joint or group of minor 
joints, and such functional losses 
should be equated to loss of motion 
beyond that shown clinically.  If 
the veteran experiences no loss of 
motion or functional loss due to 
pain, flare-up, etc., this should be 
affirmatively stated.  With respect 
to the systemic disease process, it 
should be noted whether the veteran 
experiences symptom combinations 
productive of definite impairment of 
health or incapacitating episodes.  
The frequency of incapacitating 
episodes and their duration should 
be noted.  Any constitutional 
manifestation, or active process, as 
well as any weight loss or anemia, 
should be reported.

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  If 
any further evidentiary development 
is deemed necessary, such as 
obtaining another VA examination on 
the question of whether the 
veteran's hemangioma of the liver 
was caused by or aggravated by her 
service-connected psoriasis 
medications, such development should 
be completed.  In particular, review 
the requested examination reports to 
ensure that they are responsive to 
and in complete compliance with the 
directives of this remand, and if 
not, take corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review. The supplemental statement 
of the case should include the 
recently amended provisions of 
38 C.F.R. § 3.310, as well as all 
rating criteria for evaluating 
joints affected by psoriatic 
arthritis.  71 Fed. Reg. 52744-47 
(Sept. 7, 2006); 38 C.F.R. § 4.71a 
(2003); 38 C.F.R. § 4.71a (2007).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




